      Case 1:20-cv-00970-JMF Document 76 Filed 01/06/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 FRANCISCO EMETERIO
 on behalf of himself,
 FLSA Collective Plaintiffs                       Case No.: 20-cv-00970
 and the Class,

                Plaintiff,                        Oral Argument Requested
v.

A & P RESTAURANT CORP.
d/b/a REMEDY DINER,
MODERN HOSPITALITY GROUP CORP.
d/b/a JAX INN DINER,
ANASTASIO GIANNOPOULOS,
and PETER GIANNOPOULOS,

                Defendants.




 DEFENDANTS’ SUPPLEMENTAL MEMORANDUM OF LAW IN OPPOSITION TO
  PLAINTIFFS’ MOTION FOR CONDITIONAL COLLECTIVE CERTIFICATION



                   Koutsoudakis & Iakovou Law Group, PLLC
                          Andreas Koutsoudakis, Esq.
                          90 Broad Street, 10th Floor
                         New York, New York 10004
                             Tel: (212) 386-7606
                             Fax: (332) 777-1884

                              Attorneys for Defendants
           Case 1:20-cv-00970-JMF Document 76 Filed 01/06/21 Page 2 of 6




   I.       PRELIMINARY STATEMENT

         Plaintiff Francisco Emeterio’s (hereinafter “Plaintiff”) Motion for Conditional Collective

Certification (hereinafter “Motion”) should be denied. Plaintiff requested leave to supplement his

Memorandum of Law in Support of Plaintiff’s Motion for Conditional Certification with portions

of deposition testimony that allegedly support his claim. On December 7, 2020, the court granted

the request along with granting Defendant leave to also supplement their brief in opposition.

Defendants hereby incorporate the Statement of Facts, Procedural History, and Standard of Review

from their Memorandum of Law in Opposition (Docket #55). For all the reasons further set forth

below, Plaintiff’s Motion should be denied in its entirety.

   II.      ARGUMENT

                                             POINT I

          DEFENDANT’S TESTIMONY DOES NOT ESTABLISH THAT DEFENDANTS
           OWN AND OPERATE THE RESTAURANTS AS A SINGLE INTEGRATED
                                 ENTERPRISE.

         Plaintiff continues to make a leaping attempt at establishing that Defendants run a single,

integrated enterprise merely because there are common shareholders. When determining whether

multiple defendants constitute a single employer, “courts consider the following factors: (i)

interrelation of operations; (ii) centralized control of labor relations; (iii)common management;

and (iv) common ownership or financial control.” Id. Some factors that go into the existence of a

single, integrated enterprise include, “common décor, name, menu and marketing; the use of the

same employees at multiple locations; the transfer of items between restaurants; use of the same

central payroll office, common storage space and leases; and the distribution of common employee

guidelines and procedures across different businesses.” Id. (citing to Khereed v. W. 12th St. Rest.

Grp. LLC, No. 15 Civ. 1363 (PKC), 2016 U.S. Dist. LEXIS 16893 (S.D.N.Y. 2016).

         In Plaintiff’s Supplemental Memorandum of Law in Support of Plaintiff’s Motion for a
          Case 1:20-cv-00970-JMF Document 76 Filed 01/06/21 Page 3 of 6




Conditional Collective Certification (“Plaintiff’s Supplemental Memo of Law”) Plaintiff relies on

the broad and inconclusive factors to establish that Defendants are a single, integrated enterprise.

        First, any reasonable person involved in the restaurant industry knows that many of the

items listed by Plaintiff in support of Plaintiff’s argument are actually common throughout all

restaurants, regardless of ownership or control. Plaintiff’s argument that Peter and Anastasios both

own at least eighty (80%) percent of both Jax Inn and Remedy should hold no bearing as to whether

the restaurants are a single-integrated enterprise, as this alone is not sufficient evidence to establish

that the restaurants operated as a singled integrated enterprise.

        Moreover, New York State requires that all employees take meal breaks, which are

thereby deducted from their pay. This is common practice and required of New York restaurants

and therefore should not have any bearing on the issue of determining whether the restaurants were

a single integrated enterprise. If this were to be considered, all restaurants would appear to be a

single integrated enterprise as they all must account for meal breaks.

        In Huer Huang v. Shanghai City Corp., this court found that even though the restaurants

in question shared a single website that listed their locations and menus, and that one individual

was a fifty (50%) shareholder of two entities, there were no sufficient allegations of the

interrelation of operations or centralized control of labor relations sufficient to allege that they

were a single integrated enterprise. Plaintiffs used allegations that one of the common owners “(1)

had the power to hire and fire employees, (2) supervised and controlled employee work schedules

or conditions of employment, determined the rate and method of payments, and (4) maintained

employee records for [each of the locations]. Huer Huang v. Shanghai City Corp., 459 F.Supp.3d

580 (S.D.N.Y. 2020). The Court found that these allegations together or alone are insufficient to

find that the restaurants were run as a single integrated enterprise.
          Case 1:20-cv-00970-JMF Document 76 Filed 01/06/21 Page 4 of 6




       In the case at hand, Plaintiff attempts to use the fact that employees can go to Peter with

questions, and that Peter possessed ultimate authority over employee issues to establish that

Remedy and Jax Inn are a single integrated enterprise. Consistent with the ruling in Huer Huang

v. Shanghai City Corp., this together or alone is inconsistent to establish that the restaurants are

run as a single integrated enterprise. Even further, here, the restaurants have separate and distinct

websites, menus, phone lines, décor, social media accounts, and storage facilities.

       Therefore, for the reasons set forth above and consistent with this Courts recent decision,

Jax Inn and Remedy should not be considered a single integrated enterprise.

                                             POINT II

    PLAINTIFFS MOTION FOR A COLLECTIVE CERTIFICATION SHOULD BE
                              DENIED

       Plaintiff has provided no further evidence to support his claim that Plaintiff as a line cook

is similarly situated to line cooks, cooks, food preparers stock persons, counterpersons, porters,

dishwashers, food runners, delivery persons, busboys and servers of two separate and distinct

enterprises. (See Plaintiff’s Memo of Law at Pg. 1).

       Plaintiff once again attempts to mischaracterize the deposition testimony in order for it to

appear more favorable, when in reality the testimony provides no further support to Plaintiffs

baseless argument. “Although a plaintiff’s factual showing is modest, it cannot be satisfied by

unsupported assertions or conclusory allegations.” Taveras v. D & J Real Estate Management II,

LLC, 324 F.R.D. 39 (S.D.N.Y. 2018). In the Taveras case, this court found that where the Plaintiff

did not explain specifics of any conversations with other employees, and they did not explain how

they had the opportunity to observe the regular works schedules of employees at other locations,

the allegations were too conclusory to establish the others were similarly situated. Taveras v. D &

J Real Estate Management II, LLC, 324 F.R.D. 39 (S.D.N.Y. 2018).
          Case 1:20-cv-00970-JMF Document 76 Filed 01/06/21 Page 5 of 6




       Plaintiffs attempt to rely on the fact that Peter stated in his deposition that he treated the

Plaintiff the same or as fairly as he would treat other employees to conclude that others in the

restaurant were similarly situated. This vague and conclusory statement utterly fails to establish

that employees from both restaurants were similarly situated and subject to the same unlawful

policies. Plaintiff certainly made no connection to the

       The fact that Plaintiff invoked his fifth amendment right has absolutely no bearing on the

allegations brought under the NYLL and FLSA. The information being sought by the Plaintiff

were, and remain, completely irrelevant to the issue at hand which is a conditional collective

certification.. Therefore, those portions of Plaintiffs Supplemental Memo of Law should not be

considered.

       Plaintiff cannot satisfy his burden simply by unsupported assertions. “Certification at the

conditional stage is not automatic.” Jenkins v. TJX., 853 F.Supp.2d 317 (E.D.N.Y. 2012). Here, at

the very least, Plaintiff has completely failed to establish that employees beyond line cooks at

Remedy, were subject to the same policies.

       In order to determine that Plaintiff is similarly situated to putative class members, Plaintiff

bears the burden of establishing that there is a “factual nexus between [plaintiff’s] situation and

the situation of the other current and former [employees].” Toure v. Cent. Parking Sys. of N.Y.,

No. 05 Civ. 5237, U.S. Dist. LEXIS 74056 (S.D.N.Y. 2007). Plaintiff has provided no further

support to establish that both tipped, non-tipped, back of the house, and front of the house

employees were similarly situated. This Court would need to take an individualized approach into

the case of each individualized potential class member to determine whether each employee’s time

was reported, accounted for, or otherwise correctly paid by Defendants. Each of these

individualized approaches would make collective action treatment wholly inappropriate in this
          Case 1:20-cv-00970-JMF Document 76 Filed 01/06/21 Page 6 of 6




case. Plaintiff has provided conclusory statements that based on his alleged observations, he knows

that other employees are subject to the same time shaving policies. Now, Plaintiff has attempted

to add the conclusive and unclear testimony of Peter to establish that all employees were treated

equally. Plaintiff attempts to take a jump from those statements to establish that all employees

were therefore subject to the same time-shaving and unlawful polices.

       As such, Plaintiff has failed to meet his burden of certifying this action as an FLSA

collective action and therefore his Motion should be denied.

                                               CONCLUSION

       For the foregoing reasons, Plaintiffs motion should be denied, and conditional certification

of the putative class should not be granted.


Dated: New York, New York
       January 6, 2020

                                                     Respectfully Submitted,

                                                     KOUTSOUDAKIS & IAKOVOU
                                                     LAW GROUP, PLLC

                                                     /s/ Andreas Koutsoudakis
                                                     By: Andreas Koutsoudakis, Esq. (AK4162)
                                                     Attorneys for Defendants
                                                     90 Broad Street, 10th Floor
                                                     New York, NY 10004
                                                     (O): (212) 386-7606
                                                     (D): (212) 710-2607
                                                     (E): andreas@kilawgroup.com
